internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01- plr-103483-02 date date legend x a b c year state dear this letter is in response to your request dated date on behalf of x seeking a private_letter_ruling under sec_1362 of the internal_revenue_code that x’s rental income from commercial properties is not passive_investment_income facts x is a corporation incorporated under the laws of state x anticipates making an election under sec_1362 to be treated as an s_corporation x owns commercial real_estate property x provides various services with respect to the leasing of its property these services include conducting regular inspections of property maintaining the roofs exterior walls heating and air conditioning systems plumbing foundations and structures of property maintaining fire and casualty insurance on the property reviewing and supervising all tenant alterations additions or improvements to the property paying all property taxes reviewing all property_tax assessments pursuing property appeals marketing property to potential tenants and evaluating those potential tenants negotiating all leases relating to the property along with any amendments or extensions of the leases and maintaining all financial and accounting_records for the property x received or accrued a in rents and paid_or_incurred b in relevant expenses for year law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated earning and profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines rent as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in the ruling_request and viewed in light conclusion of the applicable law and regulations we conclude that x provides significant services and incurs substantial costs in its business accordingly we conclude that the rents x receives from its rental property will not be passive_investment_income under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x satisfies the s_corporation eligibility requirements of sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will also be sent to the taxpayer_representative sincerely carolyn hinchman gray acting assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
